                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



  WM CAPITAL PARTNERS 53, LLC,

        Plaintiff,

        v.
                                                      Civil No. 17-1122 (ADC)

  BARRERAS INC., et al.,

        Defendants.



                                  OPINION AND ORDER

      Before the Court is plaintiff WM Capital Partners 53, LLC’s (“plaintiff”) motion for

summary judgment and supporting documents, ECF No. 26, and co-defendant Barreras Inc.’s

(“Barreras”) opposition thereto and cross-motion for summary judgment, ECF No. 30. Plaintiff

opposed the cross-motion, ECF Nos. 39, 40, and Barreras filed a reply, ECF No. 44-1. Co-

defendant Gables Towers, Inc. (“Gables”) has not appeared in the case thus far. Plaintiff also

filed an emergency motion for writ of provisional remedy. ECF No. 58. Barreras filed a motion

requesting more time to respond to the emergency motion and moved for leave to file Spanish

language documents. ECF Nos. 59, 61. For the following reasons, plaintiff’s motion for summary

judgment, ECF No. 26, is GRANTED. The filings at ECF Nos. 58, 59, 61, are MOOT. Barreras’s

cross-motion for summary judgment is DENIED. ECF No. 30. Clerk of Court shall enter
Civil No. 17-1122 (ADC)                                                                                    Page 2


judgment as to all defendants in favor of plaintiff. 1 Plaintiff shall submit a proposed declaration

for the Court’s consideration by April 30, 2019.

I.      Background

        Plaintiff filed a complaint seeking declaratory relief under 28 U.S.C. §§ 2201, 2202, and

Rule 57 of the Federal Rules of Civil Procedure. ECF No. 1. Plaintiff is the creditor of an

outstanding debt of over $32 million originally secured by a leasehold mortgage and mortgages

on a commercial development in San Juan, Puerto Rico (“Citi Towers Complex”). Id. at 2. Gables

is the current debtor on the mortgages, which were executed “to fund the construction, purchase

and ongoing maintenance of the Citi Towers Complex” located on a plot of land leased from

Barreras. Id.

        The present case arises in the wake of Gables’s default on the lease with Barreras and the

corresponding state court and arbitration proceedings between Gables and Barreras related to

the default. Plaintiff seeks a declaratory judgment solidifying its purported right to be

subrogated into the position of lessee under P.R. Laws Ann., tit. 30, § 6086 (“Article 59(7)”)

(certified translation at ECF No. 27-41). ECF No. 27 at 16. Barreras contends that plaintiff’s rights

under Article 59(7) have already been litigated in state court and during a binding arbitration

proceeding. ECF No. 30 at 3–4. Accordingly, Barreras cross-moves for summary judgment




1Although plaintiff brings the motion solely against Barreras, it has requested relief against all defendants. ECF No.
26 at 1, 15. Gables defaulted in this case, having filed no answer to the complaint after being served with summons
on February 3, 2017. ECF No. 8. Given the undisputed facts discussed below, judgment against Gables is also
warranted.
Civil No. 17-1122 (ADC)                                                                               Page 3


arguing that plaintiff’s federal case is barred by principles of res judicata. Id. at 21–23.

Alternatively, Barreras requests this Court to certify to the Puerto Rico Supreme Court the

question of first impression posed by plaintiff’s request: whether and how Article 59(7) applies

in this scenario. ECF No. 44-1 at 14 n.5.

       Plaintiff opposes, arguing that the arbitration and corresponding state court decisions are

not binding on it because those tribunals denied plaintiff’s and its predecessor’s requests to

intervene. ECF Nos. 39 at 1–2; 40 at 13. Plaintiff also argues that Barreras’s cross-motion for

summary judgment is not compliant with this Court’s anti-ferret rule. ECF No. 39 at 21–25; 40.

       A.      Uncontested Facts 2

    1. WM Capital is a limited liability company organized under the laws Delaware. ECF Nos.

       27 at 1; 32 at 1.

    2. Barreras is a Puerto Rico for profit corporation. ECF Nos. 27 at 1; 32 at 2.

    3. Gables is a Puerto Rico for profit corporation. Id.

    4. In 1960, Barreras’s predecessor, as lessor, entered a lease with a renewable period of up

       to ninety-nine years with The First National City Bank of New York (the “Deed of

       Lease”). 3 The Deed of Lease pertained to a parcel of land in the Hato Rey Ward of San

       Juan and included a grant of construction rights to the lessee. The Deed of Lease was



2 The parties have submitted several proposed statements of uncontested facts and oppositions thereto. ECF Nos.
27, 32, 33, 40. The uncontested facts are derived from a synthesis of those filings.
3 The parties’ statements of uncontested fact go into great detail about the succession of the Deed of Lease and

subsequent mortgage obligations secured by the Deed of Lease and Citi Towers Complex. Many of these details are
not recounted here, because they are not pertinent to the outcome of the pending motions.
Civil No. 17-1122 (ADC)                                                                   Page 4


      recorded at page 61, of Volume 717 of the Puerto Rico Property Registry of San Juan,

      Section II, Río Piedras North, on property 20,584. ECF No. 27 at 2–3, 27-5 at 2; 32 at 2.

   5. On March 31, 1988, a “Deed of Construction” was executed to notify the Puerto Rico

      Property Registry Registrar of the constructed office complex so that the structures could

      be recorded as a separate and independent property, subject to the leasehold right. The

      structures described in the “Deed of Construction,” were recorded at page 111 of Volume

      1,295 of the Puerto Rico Property Registry of San Juan, Section II, Río Piedras North and

      identified as property 35,957. The buildings constructed on the parcel eventually became

      known as the Citi Towers Complex. ECF Nos. 27 at 4; 27-6; 27-7; 32 at 3.

   6. Two mortgages over the leasehold estate were executed and recorded in the Puerto Rico

      Property Registry in 1998, by one of Gables’s predecessors-in-interest, Lincoln Realty, Inc.

   7. In 2005, Gables became the successor-in-rights to the original lessee. Gables executed two

      additional mortgages—one in 2005 and one in 2006—and a restructuring amendment to

      the 2006 mortgage in 2009. ECF Nos. 27 at 4–9; 32 at 3–4.

   8. Pertinent to the issues on summary judgment, the Deed of Lease states:

             NINE: During the term of this lease, Tenant shall be the owner of the New
             Building. At any time after Tenant shall have completed its investment of
             not less than ONE MILLION DOLLARS ($1,000,000.00) in reconstructing,
             remodelling [sic], or rebuilding as contemplated in paragraph SEVEN
             hereof, the Tenant shall have the option to terminate this lease contract and
             to surrender possession of the leased land and ownership of the New
             Building to the Landlord, without any liability to the Landlord other than
             for payment of rent up to the effective date of such termination. The Tenant
             shall give the Landlord not less than thirty (30) days’ written notice of its
             election to terminate the lease under this paragraph. Upon termination of
Civil No. 17-1122 (ADC)                                                                    Page 5


             this lease, by expiration of its term, by Tenant’s exercise of its option to
             terminate, or otherwise, the Landlord shall become owner, without
             liability to the Tenant, and without obligation to reimburse buildings and
             structures [to] the Tenant, of all the improvements/which the Tenant may
             have made in the leased premises, excepting only movable fixtures such as
             cages, counters, screens, vault doors, vault frames and lining, grill doors to
             vaults, air conditioning equipment, lighting fixtures, and the like. For the
             purposes of these provisions, assignments or subleases under paragraph
             THIRTEEN shall not be construed as termination of this Lease. Upon any
             such termination of the lease, the Tenant shall have the right, but not the
             obligation, to remove all such movable fixtures within thirty (30) days
             following the effective date of termination, or within such further period
             as the Landlord may allow; and if the Tenant should fail to remove the
             same within such period, such movable fixtures shall become property of
             the Landlord, and the Landlord shall not be obligated to make any
             payment to the Tenant therefor.

      ECF No. 27-4 at 11–12.

   9. In paragraph thirteen, the Deed of Lease allows the tenant, “to freely, and from time to

      time, in its sole discretion: (i) assign the whole or any part of this lease” or “sublease the

      whole or any portion of the Building for any purpose.” Id. at 14–15.

   10. As of April 30, 2010, R-G Premier Bank of Puerto Rico (“R-G Bank”) was creditor of the

      mortgages with Gables. On that date, the Office of the Commissioner of Financial

      Institutions of Puerto Rico closed R-G Bank. The Federal Deposit Insurance Corporation

      (“FDIC”) became R-G Bank’s receiver. Scotiabank de Puerto Rico (“Scotiabank”) executed

      a Purchase and Assumption Agreement with the FDIC and substituted R-G Bank as

      creditor in the loan agreements with Gables. ECF Nos. 27 at 9; 32 at 4–5.

   11. On July 17, 2012, Scotiabank initiated collection and foreclosure proceedings against

      Gables and other guarantors before the Court of First Instance of Puerto Rico, San Juan
Civil No. 17-1122 (ADC)                                                                                    Page 6


        Part, alleging that Gables and others defaulted on their obligations (the “foreclosure

        case”). Scotiabank claimed payment in excess of $30 million and requested foreclosure of

        the leasehold mortgage and the other mortgages executed with Gables. Barreras later

        requested to intervene, which the Court of First Instance granted. Gables Towers, Inc. v.

        Barreras, Inc., 2018 WL 2418479 (T.C.A. Apr. 30, 2018) (certified translation at ECF No. 46-

        1 at 3–5). 4 ECF Nos. 27 at 13; 32 at 7.

    12. By September 27, 2013, Gables owed approximately $809,957.24 in property tax arrears to

        the Commonwealth of Puerto Rico Municipal Revenue Collection Center (“CRIM”). ECF

        Nos. 27 at 10; 32 at 5.

    13. Barreras notified Gables by a letter dated and received on October 1, 2013, of Gables’s

        obligation to pay property taxes to CRIM under the Deed of Lease. Pursuant to the terms

        of the Deed of Lease, Barreras informed Gables that it must pay the full tax debt accrued

        to CRIM within fifteen days otherwise Barreras would pursue legal remedies and

        terminate the lease. Id.

    14. On October 15, 2013, Gables’s attorney sent a letter to Barreras informing Barreras of its

        intent to hire an attorney to contest CRIM’s valuations. As of said date, Gables did not

        know whether its debt with CRIM was contestable and it had not taken steps to pay the

        CRIM taxes. Gables did not ask Scotiabank to pay CRIM. ECF Nos. 33 at 5; 40 at 5.



4The Court takes judicial notice of the above-cited, and several other factually relevant Puerto Rico court decisions.
See Getty Petroleum Mktg., Inc. v. Capital Terminal Co., 391 F.3d 312, 322 (1st Cir. 2004) (per curiam) (Lipez, J.,
concurring).
Civil No. 17-1122 (ADC)                                                                                  Page 7


    15. Gables failed to timely pay the property tax debt or take any steps to secure payment of

        the taxes on its behalf by Scotiabank. ECF Nos. 27 at 10; 32 at 5.

    16. Barreras sent another letter to Gables on October 16, 2013, exercising its right to terminate

        the Deed of Lease in light of Gables’s failure to pay the property taxes and its failure to

        report any actions to remedy the breach within the fifteen-day cure period allotted in the

        lease. Barreras requested a meeting with Gables to discuss the procedures as a result of

        the termination of the Deed of Lease, which Gables ignored. ECF Nos. 27 at 10–11; 32 at

        5; 33 at 6; 40 at 5.

    17. Sometime around October 17, 2013, Scotiabank executives met to discuss Gables’s CRIM

        debt and Barreras’s letters to Gables. ECF Nos. 27 at 11; 32 at 5.

    18. On October 28, 2013, Barreras filed a complaint for eviction against Gables in state court

        (the “eviction case”). Barreras, Inc. v. Gables Towers, Inc., 2014 WL 3849923, at *2 (T.C.A.

        June 30, 2014) (certified translation at ECF No. 17-1).

    19. On November 5, 2013, a tax attorney informed Gables that the time to challenge the tax

        assessment had expired. Gables did not hire the tax attorney to contest CRIM’s

        assessment. ECF Nos. 33 at 6; 40 at 5.

    20. Between November 3 and November 8, 2013, 5 Scotiabank made the decision to pay

        Gables’s debt to CRIM. Scotiabank issued a check for $826,538.86 and delivered it to its




5The parties dispute when Scotiabank obtained notice of Gables’s failure to pay the property taxes. ECF Nos. 27 at
11–12; 32 at 5–7. The dispute relates to the language used in the arbitration decision. The arbitrator implied that
Civil No. 17-1122 (ADC)                                                                                   Page 8


        legal representative to pay CRIM the outstanding balance plus interest and surcharges.

        The past-due debts at issue were paid on November 12, 2013. The procedure employed

        by Scotiabank in this case in deciding to pay the tax debt and executing the payment is a

        standard procedure for the bank. ECF Nos. 27 at 11–12; 32 at 6–7; 33 at 7, 40 at 6.

    21. On December 2, 2013, Scotiabank moved to intervene in the eviction case. Barreras, 2014

        WL 3849923, ECF No. 17-1 at 2. The court denied its request on February 4, 2014, and the

        appeals court denied its request for reconsideration. Id. at 2, 5–6.

    22. Although the Court of First Instance ultimately granted Barreras’s request for eviction,

        the Puerto Rico Court of Appeals vacated that ruling, as well as the lower court’s

        intervention ruling against Scotiabank. Barreras, Inc. v. Gables Towers, Inc., 2014 WL

        5526037, at * 1–2, 6–7 (T.C.A. Sept. 24, 2014) (certified translation at ECF No. 16-2). In

        essence, the appellate court ruled that the Deed of Lease obligated the parties to resolve

        their disputes through arbitration. Id. at *5–6. Likewise, the appellate court held that

        Scotiabank’s right to intervene was a matter for the arbitrator to decide. Id. at *7.

    23. On December 18, 2014, Gables received an “embargo notification” from CRIM for three

        payments totaling $573,538.06, corresponding to the first and second six-month periods

        of 2014 and the first six-month period of 2015. Scotiabank became aware of the embargo

        notification on January 8, 2015. Scotiabank paid the debt in relation to the embargo




Scotiabank was aware of Gables’s debt prior to October 17, 2013, having identified the debt in its quarterly reports
on the mortgages related to the Citi Towers Complex. ECF No. 27-27 at 19.
Civil No. 17-1122 (ADC)                                                                                  Page 9


        notification on January 15, 2015, employing the same procedure used in paying CRIM in

        November 2013. Scotiabank continued to pay the property taxes on Citi Towers Complex

        to CRIM until it transferred its creditor rights to plaintiff, at which point plaintiff

        continued to pay the property taxes. ECF Nos. 27 at 12, 19; 32 at 7, 12; 33 at 8; 40 at 7.

    24. On May 21, 2015, Barreras submitted a request for arbitration, designating Gables as the

        sole respondent. Its arbitration request sought termination or expiration of the lease,

        eviction of the tenant, and determination of the ownership rights to Citi Towers Complex.

        ECF No. 27-27 at 3.

    25. Scotiabank sought to intervene in the arbitration, asserting that it had a mortgage right

        over the Deed of Lease pursuant to P.R. Laws Ann., tit. 30, § 2554(6) (current version at

        Article 59(7)). On October 21, 2015, the arbitrator denied the request. ECF No. 27-29.

    26. Sometime before or around October 15, 2015, plaintiff acquired from Scotiabank the loans

        subject to the foreclosure case. Plaintiff’s substitution as plaintiff in the foreclosure case

        was finalized on November 5, 2015. 6 ECF Nos. 27 at 13–14; 32 at 8.

    27. On October 28, 2015, plaintiff attended an arbitration hearing between Barreras and

        Gables. Barreras objected to plaintiff’s attendance. The arbitrator requested briefing on

        the matter, ultimately denying plaintiff’s request to attend. The arbitrator concluded that




6It is unclear from the record before the Court whether the foreclosure case has since been resolved. Barreras
contends that “Partial Judgment has been issued . . . wherein WM Capital chose to foreclose the mortgages by way
of a personal action (collection of monies owed) against Gables’ individual guarantors thus not limiting WM Capital
actions or remedies to collect owed moneys from Gables.” ECF No. 32 at 7.
Civil No. 17-1122 (ADC)                                                                      Page 10


      plaintiff did not have an interest under the Deed of Lease over which she could validly

      exercise authority. ECF Nos. 27 at 14; 27-29; 32 at 8–9.

   28. On April 22, 2016, Gables delivered natural possession of Citi Towers Complex to plaintiff

      for plaintiff to perform interim administration for conservation purposes. Plaintiff does

      not have a formal decree allowing it to perform these tasks. ECF Nos. 27 at 19; 32 at 12.

   29. On September 28, 2016, the arbitrator issued an decision concluding, among other things,

      that Gables breached the terms of the Deed of Lease and that Barreras legally terminated

      the Deed of Lease on October 16, 2013. As a result, the arbitrator concluded that Barreras

      was entitled to receive ownership of the building. ECF Nos. 27 at 15; 32 at 9–10..

   30. On October 31, 2016, Gables petitioned for review of the arbitration award in state court.

      On February 3, 2017, plaintiff sought to intervene in that case, which the court denied on

      February 7, 2017. ECF Nos. 27 at 15–16; 32 at 10.

   31. On January 26, 2017, plaintiff filed the underlying litigation in federal court, asserting this

      Court’s diversity jurisdiction. ECF No. 1.

   32. On December 6, 2017, the state court confirmed the arbitration award. Gables did not seek

      further appellate review. See Gables Towers Inc. v. Barreras, Inc., KAC2016-1090 (C.F.I. Dec.

      6, 2017) (certified translation at ECF No. 21-1 at 15–24).

   33. On December 28, 2017, plaintiff sent a letter to Barreras that, among other matters,

      expressed plaintiff’s intent to exert its subrogation rights under Article 59(7). Plaintiff’s

      letter stated, in relevant part,
Civil No. 17-1122 (ADC)                                                                   Page 11


             Puerto Rico mortgage law provides that when a mortgage over a recorded
             lease (like the one that WM Capital holds over the Deed of Lease) is
             terminated for reasons attributable to the will of the lessee (failure to
             comply with the terms of the lease), the mortgage creditor or mortgagee
             (WM Capital), may subrogate in the place and stead of the lessee (Gables
             Towers) as an assignee.

             In light of the very clear provisions of the law, we are hereby reiterating
             WM Capital’s unequivocal intention to exert that subrogation right as a
             result of your termination of the Deed of Lease. As the law allows, that
             subrogation right can be agreed to with the lessor without resorting to the
             Courts. Therefore we are hereby inviting Barreras, Inc. to accept WM
             Capital as its subrogated lessee for the reminder [sic] of the term of the Deed
             of Lease. Please inform at your earliest convenience if Barreras, Inc. is
             willing to pursue this solution.

      ECF Nos. 27 at 17–18; 27-36; 32 at 11.

   34. On January 5, 2018, Barreras responded by letter, disagreeing with plaintiff’s assertion of

      a subrogation right but agreeing to meet with plaintiff’s attorneys to explore a “non-

      litigious solution.” ECF Nos. 27 at 18; 27-37; 32 at 11.

   35. On February 15, 2018, Barreras filed a motion seeking execution of judgment before the

      Court of First Instance. Gables Towers, Inc., 2018 WL 2418479, ECF No. 46-1 at 10. That

      court ordered the Property Registrar to, among other things, cancel certain liens and

      encumbrances on the property. Id. at 10–11. This prompted plaintiff to file a writ of

      certiorari in the Puerto Rico Court of Appeals, alleging it was denied due process of law

      by the lower court’s order, which had the effect of erasing its mortgage rights without

      any judicial or arbitrational entity permitting plaintiff’s participation in the underlying
Civil No. 17-1122 (ADC)                                                                        Page 12


       proceedings. Id. at 11. The Court of Appeals denied the petition on timeliness grounds,

       with one judge dissenting. Id. at 11–14, 16–19.

II.    Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). See Matusevich v. Middlesex Mut. Assur. Co., 782 F.3d 56, 59 (1st Cir. 2015) (noting that the

procedural posture created by a cross-motion for summary judgment does not change the

applicable standard of review; rather, it requires the court to determine whether either moving

party deserves judgment as a matter of law). “A ‘genuine’ issue is one that could be resolved in

favor of either party, and a ‘material fact’ is one that has the potential of affecting the outcome

of the case.” Calero-Cerezo v. United States Dept. of Justice, 355 F.3d 6, 19 (1st Cir. 2004). Facts not

properly controverted in accordance with Local Civil Rule 56 “shall be deemed admitted.” Puerto

Rico Am. Ins. Co. v. Rivera-Vázquez, 603 F.3d 125, 130–31 (1st Cir. 2010). All reasonable inferences

are drawn in favor of the non-moving party. Collazo-Rosado v. University of P.R., 765 F.3d 86, 92

(1st Cir. 2014). “[T]he burden on the moving party may be discharged by ‘showing’—that is,

pointing out to the district court—that there is an absence of evidence to support the nonmoving

party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

       “[T]o survive summary judgment a plaintiff is not required to rely only on uncontradicted

evidence.” Calero-Cerezo, 355 F.3d at 19 (emphasis omitted). When “the record as a whole

presents many inconsistencies, displaying perspectives that favor in some lights the defendants
Civil No. 17-1122 (ADC)                                                                      Page 13


and in others the plaintiff,” and “plaintiff’s evidence is both cognizable and sufficiently strong

to support a verdict in her favor, the factfinder must be allowed to determine which version of

the facts is most compelling.” Id.

       Plaintiff seeks relief under the Declaratory Judgment Act (“DJA”). Section 2201 of the

DJA provides,

       In a case of actual controversy within its jurisdiction, . . . any court of the United
       States, upon the filing of an appropriate pleading, may declare the rights and other
       legal relations of any interested party seeking such declaration, whether or not
       further relief is or could be sought. Any such declaration shall have the force and
       effect of a final judgment or decree and shall be reviewable as such.

28 U.S.C. § 2201(a); see id. § 2202 (providing a mechanism by which “[f]urther necessary or

proper relief based on a declaratory judgment or decree may be granted”). “[T]he phrase ‘case

of actual controversy’ in the Act refers to the type of ‘Cases’ and ‘Controversies’ that are

justiciable under Article III.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (citing

Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 240 (1937)). The declaration

requested must fall within “the type of relief that Article III allows courts to give—‘decree[s] of

a conclusive character’ adjudicating adverse parties’ actual rights and interests.” In re: Financial

Oversight & Mgmt. Bd. for P.R., 916 F.3d 98, 111 (1st Cir. 2019) (alteration in original) (quoting

Aetna Life, 549 U.S. at 241).

       The DJA does not, alone, provide federal jurisdiction. See National Flour Mills & Supply

Co. LLC v. Orlando Santiago, Inc., 2009 WL 790011, at *2 (D.P.R. Mar. 16, 2009) (ADC) (citing 28

U.S.C. § 2201(a)); see also Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 674 (1950) (noting
Civil No. 17-1122 (ADC)                                                                         Page 14


that whether “the declaratory remedy which may be given by the federal courts [is] available in

the State courts is immaterial”). Plaintiff has properly asserted diversity jurisdiction in this case,

which Barreras has not disputed.

       “It is a black-letter rule that state substantive law supplies the rules of decision for a

federal court sitting in diversity jurisdiction.” Lexington Ins. Co. v. General Accident Ins. Co. of Am.,

338 F.3d 42, 46 (1st Cir. 2003). The remedy plaintiff requests under the DJA requires the Court

to construe Article 59(7). “Statutory construction in Puerto Rico begins with the text of the

underlying statute, and ends there as well if the text is unambiguous.” In re Plaza Resort at

Palmas, Inc., 741 F.3d 269, 274 (1st Cir. 2014). Article 59(7) states,

       The following are mortgageable:
       ....
       (7) A registered leasehold interest, as long as the lessee is authorized to sell, assign,
       sublet or mortgage his/her right. The mortgage that is constituted on the lease shall
       be subject to the termination of the lease for reasons beyond the will of the lessee.
       If the termination is due to causes attributable to the will of the lessee, the
       mortgage title holder may be subrogated to the place and grade thereof as a
       transferee, either by agreement between the interested parties or by decision of a
       court, who may so agree as an interim precautionary measure or in a definitive
       manner, within the terms of the registered agreement. In any event, the court shall
       determine the alterations or modifications in the original debt in accordance to the
       equity of the case.

ECF No. 27-41.

III.   Analysis

       A.      “Actual Controversy” Under the DJA

       The first issue for the Court is to ascertain whether the present case constitutes an “actual

controversy” under the DJA. See Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 272
Civil No. 17-1122 (ADC)                                                                      Page 15


(1941); accord In re: Financial Oversight, 916 F.3d at 110–11. The basic question is “whether the

facts alleged, under all the circumstances, show that there is a substantial controversy, between

parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance

of a declaratory judgment.” Maryland Cas., 312 U.S. at 273. This is to ensure that a declaratory

judgment is not granted “in speculative situations.” Public Affairs Assocs. Inc. v. Rickover, 369 U.S.

111, 112 (1962) (per curiam). However, “a litigant does not have to await the consummation of

threatened injury to obtain preventative relief.” State of R.I. v. Narragansett Indian Tribe, 19 F.3d

685, 693 (1st Cir. 1994) (citation and internal quotation marks omitted). In other words, “[i]f the

injury is certainly impending that is enough.” Id. (citation and internal quotation marks omitted).

       Plaintiff’s claim for a declaratory judgment arises out of the undisputed facts that, (1)

plaintiff is the holder of mortgages on both the leasehold interest and the buildings, and (2)

Barreras validly terminated the lease with Gables. These facts, according to both parties, trigger

the provisions of Article 59(7). Nonetheless, it is also undisputed by the parties that the state

court granted Barreras’s request for a writ of execution of judgment, ordering the Puerto Rico

Property Registrar to enter Barreras’s title to the Citi Towers Complex free of liens and

encumbrances. Gables Towers, 2018 WL 2418479, ECF No. 46-1 at 10–11. Plaintiff explains that the

“substantial controversy” between the parties arises from Barreras’s attempt “to take the

buildings without paying the mortgage.” ECF No. 26 at 8. Accordingly, the Court finds that the

present case constitutes an “actual controversy” under the DJA.
Civil No. 17-1122 (ADC)                                                                                      Page 16


        Barreras nonetheless argues that there is no controversy between the parties because title

to Citi Towers Complex has been thoroughly litigated in the state courts and through arbitration,

resulting in its receipt of ownership free and clear of all liens and encumbrances. According to

Barreras, plaintiff’s request is barred by principles of res judicata. 7 ECF No. 30 at 3, 21–23, 33.

According to Barreras, plaintiff has only itself to blame for failing to diligently “seek review of”

the intervention rulings and arbitration award before the determinations became final. Id. at 23.

        Under Puerto Rico law, for res judicata to foreclose a subsequent action, “it is necessary

that . . . there be the most perfect identity between the things, causes, and persons of the litigants,

and their capacity as such.” P.R. Laws Ann., tit. 31, § 3343 (emphasis added). The use of the word

“and” in the res judicata statute indicates that an identity among all of the enumerated

characteristics is required to trigger the bar. See United States v. Lawrence, 675 Fed. App’x 1, at *4

(1st Cir. 2017) (interpreting a statute’s use of the word “and” as creating multiple requirements).

The res judicata statute explains that the “identity” element may also be satisfied when “litigants

of the second suit are legal representatives of those who litigated in the preceding suit, or when


7 In passing, Barreras suggests that principles of abstention should preclude this Court from granting plaintiff’s
requested relief. ECF Nos. 30 at 2; 44-1 at 2. Barreras does not make any arguments or cite any legal authority in
support of abstention. Although this is a judicially-created doctrine of restraint that may be raised sua sponte, the
Court notes that abstention “is not an automatic rule applied whenever a federal court is faced with a doubtful issue
of state law; it rather involves a discretionary exercise of a court’s equity powers. Ascertainment of whether there
exist the ‘special circumstances,’ prerequisite to its application must be made on a case-by-case basis.” Baggett v.
Bullitt, 377 U.S. 360, 375 (1964) (citation omitted). Here, the local law at issue is not unclear and abstention would
further delay this already-protracted dispute. Thus, this Court’s discretionary application of the equitable doctrine
would be “inappropriate” in this case. See Griffin v. County Sch. Bd. of Prince Edward Cty., 377 U.S. 218, 229 (1964)
(holding that abstention was not appropriate because the state supreme court already reviewed the law at issue and
the age of the case rendered the need for decision “imperative[],” noting that abstention would delay the case
further); accord Hostetter v. Idlewind Bon Voyage Liquor Corp., 377 U.S. 324, 329 (1964); Ortega-Cabrera v. Municipality
of Bayamón, 562 F.2d 91, 98 n.3 (1st Cir. 1977).
Civil No. 17-1122 (ADC)                                                                     Page 17


they are jointly bound with them or by the relations established by the indivisibility of

prestations among those having a right to demand them, or the obligation to satisfy the same.”

P.R. Laws Ann., tit. 31, § 3343.

       Here, no such “perfect” identity exists and Barreras does not cite any facts or argument

that plaintiff is Gables’s “legal representative[].” Plaintiff was specifically excluded from the

proceedings that Barreras now claims bar plaintiff’s present case. As plaintiff points out,

“Barreras actively advocated that WM Capital not be allowed to participate in any way” in the

eviction and arbitration proceedings, “arguing that WM Capital would have its day in court once

the underlying proceeding was complete.” ECF No. 26 at 5–6. And, as the arbitrator’s decision

clearly states, she excluded plaintiff and Scotiabank from participating in the arbitration

proceedings because they did not have a claim under the Deed of Lease. The arbitrator explained

that her jurisdiction was limited to arbitrating claims arising under the Deed of Lease between

the signatories to the lease. ECF Nos. 27-29 at 4; 27-33 at 3. Plaintiff’s claim under Article 59(7),

as explained by Barreras in its previous filings before this Court, was not ripe until the arbitrator

found Gables in breach of the Deed of Lease for failure to timely pay CRIM. ECF No. 15-1 at 2–

4. Barreras has further asserted that plaintiff’s Article 59(7) claim was not ripe until the appeals

process over the arbitration award had concluded. Id. at 3–4. Thus, as Barreras is well aware,

neither plaintiff nor its Article 59(7) claim were part of the arbitration and state court

proceedings. There is not even a general discussion of liens and encumbrances over the Citi
Civil No. 17-1122 (ADC)                                                                                      Page 18


Towers Complex in the arbitration decision. Accordingly, the necessary identity of claims and

parties is not present to trigger res judicata. 8

        Likewise, as presumably understood by Barreras given its opposition to plaintiff’s and

Scotiabank’s participation in the arbitration proceedings, arbitration agreements are generally

not binding on parties “not mentioned in the written agreement.” See 4 Am. Jur. 2d Alternative

Dispute Resolution § 62. That is because “arbitration is simply a matter of contract between the

parties; it is a way to resolve those disputes—but only those disputes—that the parties have

agreed to submit to arbitration.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995).

And, “of course, as a general proposition, a contract cannot bind a non-party.” Grand Wireless,

Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 9 (1st Cir. 2014). There are limited exceptions through

which non-signatories may assert rights under or be bound by an arbitration agreement. See, e.g.,

Hogan v. SPAR Grp., Inc. 914 F.3d 34, 40–42 (1st Cir. 2019) (addressing whether principles of

equitable estoppel binds a non-signatory to an arbitration agreement); Grand Wireless, 748 F.3d

at 9–10 (explaining that “ordinary state-law principles of agency or contract” may allow a non-

signatory to be bound by, or acquire rights under, an arbitration agreement). However, courts

often consider arbitration awards that “attempt[] to bind a nonparty” as exceeding the

arbitrator’s authority. Lumber Liquidators, Inc. v. Sullivan, 2011 WL 5884252, at *3 (D. Mass. Sept.



8 Barreras’s implication that plaintiff slept on its rights by failing to appeal from the arbitrator’s denial of its
participation request and from the final arbitration award is also unavailing. ECF Nos. 30 at 23; 44-1 at 8. It is
questionable whether plaintiff, as a non-party to the arbitration, had a right to file an interlocutory or direct appeal
of the arbitrator’s decisions. See 9 U.S.C. § 10 (establishing the context and grounds upon which a party and non-
party to an arbitration may seek judicial review).
Civil No. 17-1122 (ADC)                                                                      Page 19


27, 2011) (collecting cases from the United States Supreme Court and the Second, Sixth, Eighth,

and Ninth Circuit Courts of Appeals); see also 8 Philip Bruner & Patrick O’Connor, Construction

Law: Award affecting rights of third parties, § 21:254 (June 2018 Update) (noting that the validity of

arbitration awards affecting the rights of non-parties “often depends upon the relationship, if

any, between the parties to the arbitration and the third party affected by the ruling”).

       Barreras has not addressed any of the exceptions that could warrant construing the

arbitration award as binding on plaintiff. Rather, Barreras relies on an inconsistency in the

arbitration decision to support its position. ECF Nos. 30 at 16; 32 at 9–10.

       The certified English translation of the arbitration decision repeats the arbitration order

in three locations. In two of those locations, the award orders, among other things, that the

parties “carry out the necessary procedures in the” Puerto Rico Registry of Property to transfer

or convey “to Barreras the title over the Building.” ECF No. 27-27 at 2, 31. On a separate page,

purporting to reiterate the arbitration award, the text orders the parties “to carry out the

necessary procedures in the Registry of the Property to convey to Barreras the title over the

Building, free of liens and encumbrances.” Id. at 30 (emphasis added). This page with the italicized

“free of liens” language (“page 30”), omits several other orders appearing in the other two

recitations of the award, namely, the requirement that the parties bear their own costs and

attorney fees, the provision addressing the arbitrator’s compensation, and the ruling indicating

that the award is a full settlement of all claims and counterclaims submitted. Id. at 2, 30–31.

Additionally, page 30 bears an editing mark—highlighted writing followed by bracketed initials
Civil No. 17-1122 (ADC)                                                                                       Page 20


“RH3”—presumably from the typing software used to create the document, suggesting that this

page was not intended to be included in the final version of the award. 9 Considering the above,

the Court would be remiss to accept Barreras’s invitation to explicitly interpret this outlier page

as fully and validly extinguishing the rights of a non-signatory non-party to the arbitration

proceeding. Cf. FirstBank of P.R. v. Rosta Family Ltd. P’ship, 271 F.Supp. 3d 377, 383, 385 (D.P.R.

Sept. 14, 2017) (citing Puerto Rico law as recognizing that mortgage holders “are indispensable

parties in lawsuits where the validity of deeds which give rise to registrations and mortgage

guarantees are under attack” and the failure to join an indispensable party deprives the court of

the power to affect that party’s rights). The validity of the arbitration order is not at issue before

the Court, but the discrepancy in the order’s terms highlights the “actual controversy” between

the parties for DJA purposes.

        B.       Declaration sought

        The remedy plaintiff seeks under the DJA requires the Court to apply Article 59(7), which

permits mortgaging of registered leasehold interests. “A lease agreement duly registered in the

Property Registry becomes a real right that has an effect against a third party.” Puerto Rico Ports

Auth. v. Hotel Airport, Inc., 2011 WL 7905196, at *4 (T.C.A. June 30, 2011) (certified translation at




9 Page one of the certified translation of the arbitration decision, under the heading “Arbitration Award Findings of
Fact and Conclusions of Law I. Arbitration Award,” describes the award without the “free of liens” language. ECF
No. 27-27 at 1. The final page of the arbitration decision, under the heading “Award (Translation for the benefit of
the AAA Case Manager),” containing the arbitrator’s own English translation of the award, also lists the award
without the “free of liens” language. Id. at 1 n. 1, 31. Meanwhile, page 30, which is also part of the certified
translation, is the only page that contains the “free of liens” language and lists it under a heading titled “Order.” Id.
at 30.
Civil No. 17-1122 (ADC)                                                                     Page 21


ECF No. 26-2) (citing Garage Coop. de Sabana Grande v. Arco Caribbean, Inc., 111 D.P.R. 52, 54, 11

P.R. Offic. Trans. 70 (P.R. 1981)). Under Article 59(7), “[a] registered leasehold interest” is

mortgageable “as long as the lessee is authorized to sell, assign, sublet or mortgage his/her

right.” P.R. Laws Ann., tit. 30, § 6086(7); see P.R. Ports Auth., 2011 WL 7905196 at *5 (citing P.R.

Laws Ann., tit. 30, § 2554(6), the predecessor statute to Article 59(7)). Article 59(7) protects a

mortgage interest on a lease by conferring to the mortgage holder a right of subrogation into the

position of the lessee when the lease is terminated “due to causes attributable to the will of the

lessee.” See P.R. Laws Ann., tit. 30, § 6086(7); P.R. Ports Auth., 2011 WL 7905196 at *8–9.

“[V]iolation of any of the conditions stipulated in the [lease] agreement” is considered a “cause[]

attributable to the will of the [lessee]” under Article 59(7), triggering the mortgage holder’s right

to subrogation. P.R. Ports Auth., 2011 WL 7905196 at *8 (noting that “all those actions that would

lead to eviction” under Puerto Rico law are “causes attributable to the will of the [lessee]”).

Subrogation under Article 59(7) is more akin to “a substitution of the tenant-debtor” in both the

tenant’s rights and obligations under the lease. Ramón Grau Estate v. Trigal Court I Assocs., S.E.,

KLCE9500018 (T.C.A. Mar. 21, 1995) (certified translation at ECF No. 26-1 at 13–14) (citation and

internal quotation marks omitted) (involving the mortgage holder’s subrogation after the tenant

breached the lease term requiring it to pay the property taxes). Thus, under Article 59(7), a

mortgage holder that is not a party to an underlying eviction case is not “without a remedy.”

P.R. Ports Auth., 2011 WL 7905196 at *9.
Civil No. 17-1122 (ADC)                                                                       Page 22


       Though the history of this case is procedurally complicated, the facts relevant to the

Article 59(7) determination are simple and undisputed: (1) the Deed of Lease was properly

recorded; (2) it entitled the lessee to assign and sub-lease its right; (3) Gables was the most-recent

lessee; (4) plaintiff, “as holder of Gables’ mortgage[,] has a security on the recorded lease,” ECF

No. 15-1 at 6; and (5) the lease was cancelled “for causes controlled by the will of the lessee,”

namely, Gables’s nonpayment of the property taxes. Based on these facts, the plain language of

the statute permits plaintiff, as mortgagee, to “subrogate [its] place and stead as assignee . . . by

decision of a competent court.” Id. This is precisely the remedy now sought by plaintiff.

       Rather than dispute the applicable facts, Barreras raises several tangential arguments

against application of Article 59(7). Barreras claims that although plaintiff was “a mortgagee

with subrogation rights under Art. 59(7),” plaintiff lost those rights upon the finalization of the

arbitration award. ECF No. 30 at 28. The Court has already rejected this argument. Alternatively,

Barreras raises several arguments attempting to undermine the legitimacy of plaintiff’s rights as

creditor and, presumably, thereby negate the applicability of Article 59(7).

       First, Barreras suggests that the Deed of Lease prohibited the lessee from mortgaging the

lease and that this prohibition is, in fact, why the arbitrator denied the mortgagees’ requests to

intervene or attend the arbitration proceedings. ECF Nos. 30 at 28–29; 32-2. The clear language

of the arbitrator’s decisions refutes this assertion. Barreras also fails to identify where in the Deed

of Lease its consent is mandated as a precondition for a tenant to mortgage its leasehold interest.

See Loc. Civ. R. 56(e) (advising that assertions of fact not supported by record citations will be
Civil No. 17-1122 (ADC)                                                                                   Page 23


disregarded on summary judgment). And, it is hard to imagine that such an affirmative

restriction on mortgaging would exist in the 1960 Deed of Lease where an “essential condition”

to the agreement was that the lessee invest at least $1 million in constructing a commercial

building on the parcel. ECF No. 27-4 at 9–10. It is also doubtful that any such “vice of consent”

would necessarily render the mortgages “null, invalid or ineffective.” See P.R. Ports Auth., 2011

WL 7905196 at *8.

        Next, Barreras suggests that because plaintiff acquired its creditor rights “at a discounted

price” as a “litigious credit,” i.e., already in foreclosure proceedings initiated by Scotiabank,

plaintiff’s rights as a creditor under Article 59(7) are somehow undermined. Barreras argues that

plaintiff’s rights are further tarnished by the fact that Scotiabank acquired its rights after the

FDIC closed R-G Bank. ECF Nos. 30 at 33; 44-1 at 15. Similarly, Barreras argues that because

plaintiff is a sophisticated party, it knowingly took a calculated risk in acquiring Gables’s

mortgages, remarking that the Deed of Lease permits termination of “its security status as

mortgagor” upon the lessee’s breach. ECF No. 30 at 25.

        Barreras’s reading of the Deed of Lease is unsupported by the plain language of the

document and Barreras otherwise offers no legal support for these arguments. Additionally, the

plain language of Article 59(7) provides no basis to infer that the means by which a creditor

attains its rights are relevant to the statute’s applicability. 10




10The Court also fails to see how plaintiff’s rights under Article 59(7) are affected by the availability of a remedy
against Gables “personally” for the debts secured by the mortgages. ECF Nos. 30 at 27–29; 39 at 17.
Civil No. 17-1122 (ADC)                                                                                    Page 24


        Barreras also cites section 13 of Article 59 as precluding plaintiff’s argument. ECF No. 30

at 27–29, 33. While the parties do not provide a certified translation of the most-current

enactment of that provision, Barreras suggests that the prior enactment contains negligible

differences and plaintiff does not object. ECF No. 30 at 28; ECF No. 39 at 18. This statute

enumerates another property right that is mortgageable under Puerto Rico law: “[a] building

built on another‘s land but without prejudice to the right of the owner of the land, and with the

understanding that only the right that the builder has on the building is subject to such a lien.”

P.R. Laws Ann., tit. 30, § 2554(13).

        Barreras would have the Court believe that this provision renders plaintiff’s mortgages

over the leasehold and buildings a prejudicial interference with Barreras’s title to the buildings.

ECF No. 30 at 28, 33. This reasoning is circular. 11 The statute is unhelpful to Barreras’s position.

As plaintiff concisely explained, the statute merely ensures that when “the building and the land

are separated items for recordation purposes,” a mortgage on the building “only covers the

building and does not extend to the land.” ECF No. 39 at 18.

        Barreras next argues that Article 59(7) cannot be applied retroactively because the

“Mortgage Law in place when the lease was executed in 1960, did not allow for the mortgage of

a lease agreement.” ECF No. 44-1 at 10–14. For support, Barreras quotes extensively from a

scholarly article entirely in Spanish, providing no certified English translation. Id. at 11–12.



11 Barreras also argues that plaintiff’s conduct “constitutes ‘forum shopping,’” and a “frantic” effort to recoup on a
bad investment that amounts to harassment under Article 59(13). ECF Nos. 30 at 35; 44-1 at 15. This argument makes
little logical sense and accordingly requires no further discussion.
Civil No. 17-1122 (ADC)                                                                    Page 25


       Not only is this is a new argument that Barreras impermissibly raises for the first time in

its reply brief, but it also relies on legal authority that has not been officially translated into

English. “It is clear, to the point of perfect transparency, that federal court proceedings must be

conducted in English.” United States v. Román-Huertas, 848 F.3d 72, 76 (1st Cir. 2017).

Accordingly, “federal judges must not consider any untranslated documents placed before

them.” United States v. Millán-Isaac, 749 F.3d 57, 64 (1st Cir. 2014); see Loc. Civ. R. 5(g).

       Nonetheless, according to Barreras’s own characterization, the article merely presents a

professor’s conjectural theory against retroactivity. ECF No. 44-1 at 11–14. While a court

reviewing a summary judgment motion will “draw all reasonable inferences in the light most

favorable to [the non-moving party]” it “will not draw unreasonable inferences or credit bald

assertions, empty conclusions, [or] rank conjecture.” Vera v. McHugh, 622 F.3d 17, 26 (1st Cir.

2010) (alteration in original) (emphasis, citations, and internal quotation marks omitted).

Moreover, the plain language of Article 59(7) supports a contrary interpretation; for a leasehold

to be mortgageable under the statute, it must allow the lessee to “sell, assign, sublet or mortgage

his/her right.” The use of the conjunction “or” casts a wide net, suggesting a legislative intent to

render mortgageable leaseholds that do not specifically address mortgage rights, such as long-

term leases executed before Article 59(7)’s enactment.

       Barreras also argues for the first time in its surreply that plaintiff cannot invoke the

protections of Article 59(7) because Scotiabank is “as culpable as Gables in causing the lease to

be terminated” by failing to timely pay the property taxes itself. ECF No. 44-1 at 9. This untimely
Civil No. 17-1122 (ADC)                                                                   Page 26


argument is refuted by the plain language of Article 59(7). The statute does not identify the

ability of a mortgagee to cure the lessee’s default as an exception to subrogation. Rather, the

statute requires only that the recorded lease be terminated “due to causes attributable to the will

of the lessee.”

       Last, Barreras requests that the Court exercise its discretion to decline to issue a

declaratory judgment. ECF No. 30 at 32. Given Barreras’s fairly disingenuous tactics in this

proceeding, its double-talk, and its vehement opposition to plaintiff’s intervention and

subrogation requests, which have undoubtedly complicated and prolonged the parties’ dispute,

the Court declines Barreras’s request.

IV.    Conclusion

       Plaintiff’s motion for summary judgment, ECF No. 26 is GRANTED. The statement of

undisputed material facts at ECF No. 27 is NOTED. The filings at ECF Nos. 58, 59, 61, are

MOOT. Barreras’s cross-motion for summary judgment is DENIED. ECF No. 30. Clerk of Court

shall enter judgment as to all defendants in favor of plaintiff. Plaintiff shall submit a proposed

declaration for the Court’s consideration by April 30, 2019.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 28 day of March, 2019.

                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
